SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported) November 6, 2007 TANK SPORTS, INC. (Exact name or registrant as specified in its charter) California 333-129910 95-4849012 (State of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) 10925 Schmidt Road El Monte, California 91733 (Address of Principal Executive Offices, Including Zip Code) (626) 350-4039 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 7.01 Regulation FD Disclosure. Tank Sports, Inc. (the "Company") is attaching as Exhibit 99.1 to this Current Report on Form 8-K a Report of Progress following the one year anniversary of going public, dated November 6, 2007, which the Company intends to utilize for informational purposes. The Report of Progress provides information on the progressthe Company hasmade toward properly executing its business plan. Item 9.01 Financial Statements and Exhibits. (a) Exhibits Exhibit No. Description 99.1 Report of Progress dated November 6, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, The Registrant has duly caused this report to be signed on its behalf by The undersigned hereunto duly authorized. TANK SPORTS, INC. Date:November 7, 2007 By: /s/Jing Jing Long Jing Jing Long Title: Principal Executive Officer 2
